Earl Warren: United States, Petitioner, versus John Catto Jr. et al. Mr. Gregory you may continue with your argument.
Claiborne B. Gregory: Thank you sir. Mr. Chief Justice in behalf of the respondents I would first I would like to ask permission of the Court to file an answer to the reply brief of the petitioner in as much as we received it only a matter of hours before this hearing began.
Earl Warren: Well, is it necessary to file that response to the reply brief, that isn't normally done?
Claiborne B. Gregory: We would like to Your Honor but -- the reason we'd like to is we feel there was a change of position which I --
Earl Warren: Well, if there's a change of position you may send us a memorandum but I suggest you get it to us within the next two days --
Claiborne B. Gregory: Two days.
Earl Warren: You can -- you can type or have it typewritten (Voice Overlap) --
Claiborne B. Gregory: Thank you sir. In the three minutes I have left, I would like to make two brief points prompted by a question asked yesterday by Mr. Justice Fortas. First point, in 1952 the Secretary of the Treasury stated that the way the Commissioner was administering Regulation 162-12 by requiring an accrual method farmer to capitalize the cost of raising his breeding animals and permitting a cash method farmer to expense the same item “discriminated heavily” against the accrual method farmer. The petitioner is now as in this Court to sanction and approve that discrimination. And to strike from the books a 45-year old regulation which states categorically that raising costs of breeding animals constitutes an expense and therefore cannot be capitalized. My second point, the petitioner argues that by electing the accrual method of accounting, a farmer binds himself to capitalize the cost of raising his breeding animals. This is simply not true. It is fundamental in tax law and tax accounting that a person does not by adopting the accrual method of accounting or any other method elect or agree to capitalize any item of his ordinary and necessary business expenses such as the cost of raising his breeding animals. It is only when he decides to put his breeders into inventory that the mechanics of the inventory method of accounting picks up these expenses and capitalizes them. It is true that the farmers in the Wardlaw case did elect to put their breeders in inventory. But they did so years ago, some as far back as 1913 long before such inclusion had any significance tax wise. And when it did become significant tax wise, the Commissioner ruled under Regulation 471 that they could not take their breeders out. When the Lewis case came along it overruled the Commissioner. The respondents in the Wardlaw case promptly filed a claim for refund. I thank the Court.
Earl Warren: Mr. Hawn.
Gordon G. Hawn: Mr. Chief Justice, may it please the Court. This case involves a question of discrimination and that is the Commissioner's discrimination against these accrual basis ranch payers who use the unit-livestock-price method to value their inventory. Now, the problem in this case and a great danger is that we get so involved in these Treasury Regulations, the statutes, these Treasury decisions that we will lose sight on the fundamental issue. Now, that issue, what is it? We submit the issue is, can the Commissioner by Regulation deny these taxpayers the full benefits of a statute which was intended as a relief measure applicable alike to all taxpayers? Now, the statute clearly says that livestock -- breeding livestock are properly used in trade or business. The statute also says that it if it's property used in trade or business, it's not properly includable in the inventory. The Regulation however, 1.471-6 (f) requires the taxpayers to include this livestock in the inventory. Now the question is, does the Regulation contravene the statute? Now historically, the Commissioner's continually attempted to defeat --
Potter Stewart: Well, not only it requires you to include it but to take it out again, doesn't it?
Gordon G. Hawn: Yes sir, when you --
Potter Stewart: Which is different from any other inventory items?
Gordon G. Hawn: Yes sir. To my knowledge it is. Historically the Commissioner has attempted to deny the benefits of the statute to the livestock industry. The statute was originally passed in 1942. It authorized capital gains on property used in trade or business. Now livestock weren't specifically mentioned.But since they had all the characteristics of property used in the trade or business, when the farmer or rancher began to sell them, they claim capital gains. Now the first case, the Albright case was decided in March of 1949. In that case, the Commissioner attempts to deny it to the cash-basis taxpayer. The Court of Appeals for the Eighth Circuit rejected that. Then, the tax court followed within the Fawn Lake case where the Commissioner attempted to deny it to the accrual-basis taxpayer. Finally, in the Bennett case decided in June of 1951, the Commissioner in that case was ordering that all livestock are held primarily for sale, they never can qualify for capital gain treatment. The Fifth Circuit rejected the Commissioner's argument. Thereafter, the Commissioner issued a Mimeograph 6660, and he said he would follow Albright and Bennett. But for the first time he says that he is going to deny the benefits of the section to young animals. Well, at this point Congress had to intervene, they amended the statute, they said it specifically to define, to draft dairy and breeding livestock regardless of age. Yet in -- subsequently, in 1954, we find the Commissioner in the McDonald case trying to impose new standards of age and reproductivity on young animals and this was rejected by the Second Circuit. Now, as counsel for the respondent in the Wardlaw case as pointed out, the Commissioner has continually shifted his position in this case and in all of this historical development. According to the Government's theory now the Regulation had apparently changed from the time it was -- that the case was in the Court of Appeals until when it reached the Supreme Court. And the Court of Appeals -- the Regulation required the inclusion of all these raise breeding animals in the inventory. But in brief, in oral argument before this Court, the Government says, “No. All that's required is the taxpayer has to accumulate the cost of raising animals.” This is the Government's ultimate position. I submit that it must fail. As Mr. Gregory has pointed out, then Regulation 471-6 (f) conflicts with Regulation 162-12 which was promulgated back in the early 20's. And through this document statutory enactment has achieved the force of law. Now, I submit though that the Regulation thus require the inclusions of breeding animals in the inventory. In the first place, the Government stipulated in this case in the trial court that the taxpayers were required to include these animals in the inventory in accordance with this Treasury Regulation. Now if the taxpayers were required to do this they didn't do it voluntarily. Also, every Court of Appeals that has considered the question, Lewis, Ekberg, Catto and Wardlaw has concluded that the Regulation makes this requirement. Now, to really understand the problem involved it's necessary to consider fundamentals of federal income taxation of ranchers. Now, we must distinguish I think between fundamentals of income taxation and general principles of accounting, that these are not the same. For example, taxpayer in the oil and gas business is permitted by election to expense or capitalize intangible drilling cost. Clearly, from an accounting standpoint these are capital expenditures. They are costs of acquiring an asset. But for income tax purposes, the taxpayer had his election, can treat them as an expense. Now, suppose the Commissioner would now pass a Regulation and say that accrual-basis oil and gas operators are required to include all wells in the inventory, in other words the Section 1231 asset, property used in the trade or business in the inventory. Now, I don't believe this Court would have any difficulty reaching their conclusion that that Regulation is invalid.
Abe Fortas: Is there a special statute covering the oil well example?
Gordon G. Hawn: A statute and a regulation. The statute -- it's granted generally in the regulations (Inaudible).
Abe Fortas: Is it your contention that there is a statute of comparable clarity and specificity that applies here.
Gordon G. Hawn: Well, 1231 we contend grants us capital gain.
Abe Fortas: Yes, but it doesn't relate to whether you can expense the item amount, does it?
Gordon G. Hawn: No sir, that -- that's not involved in connection with that but the Regulation 1.162-12 says that all farmers -- it doesn't say that cash basis can or an accrual basis can. It says all farmers can deduct the cost of raising their animals. Now briefly, let us consider the cash-basis taxpayer and the accrual-basis taxpayer insofar as the ranchers. Now cash-basis taxpayer, he reports his income as he receives it and he deducts his expenses as he pays them. Now he is permitted to deduct the cost of raising his livestock. And he is not required to maintain any inventory. He is not required to include in his ordinary income the value of his livestock. And when he sells his 1231 assets, breeding livestock, he gets capital gains on the entire sales price.
Byron R. White: Of course you find that the provision in the statute says that -- and not only that cattle or capital assets but that they had no basis?
Gordon G. Hawn: Well, they do (Voice Overlap) --
Byron R. White: Because all of the cost of raising them are to be written off. I don't find anything like that in the code itself, do you?
Gordon G. Hawn: Well, that's not specifically but I believe that follows --
Byron R. White: From that --
Gordon G. Hawn: -- from Section 162-12 where you're permitted to deduct the expense. If you deduct the expense you would have a zero basis.
Byron R. White: But the argument really is whether or not is simply -- this is simply whether or not the cost of raising a calf turning into a cow is a -- is an expense instead of a capital item, that's all that's involved, isn't it?
Gordon G. Hawn: Well, that is the Government's position and I believe the respondents --
Byron R. White: Well, what else was involved in your view?
Gordon G. Hawn: Well, my view is --
Byron R. White: That's what the argument is about whether you've got any --
Gordon G. Hawn: That the statute says that this is not property includible in an inventory and the Regulation requires you to include it in the inventory.
Byron R. White: Well, of course you -- you wouldn't -- if the Commissioner excluded it from the inventory, at least the same result in some other -- that he could reach the same result in some other way.
Gordon G. Hawn: I wouldn't (Voice Overlap) --
Byron R. White: Isn't that saying that it's not (Voice Overlap) --
Gordon G. Hawn: -- you are not to give --
Byron R. White: It's not in the expense item.
Gordon G. Hawn: Well, if you're going to give effect to Section 162-12, he would be permitted to deduct the expenses.
Byron R. White: But it seems to me what is in -- included in the inventory or not is sort of beside the point, the real question is if you say whether the Commissioner can properly deny as an expense, the cost that this man has incurred in raising his calves. That's the question here, isn't it?
Gordon G. Hawn: Not as we look at it Your Honor. We still --
Byron R. White: Well, what is the question then?
Gordon G. Hawn: The question -- as far as we're concerned is the statute says this property is not includable on the inventory. And the Regulation requires us to include it in the inventory.
Byron R. White: Well, what if he said that they get --
Gordon G. Hawn: And that's the --
Byron R. White: What if he said the Regulation was invalid? And it is -- that this property is not includable in the inventory --
Gordon G. Hawn: Then we're --
Byron R. White: -- because it's a 1231 asset?
Gordon G. Hawn: Well, then --
Byron R. White: Well, it would still come to the question of what to do -- whether it has any basis or whether all these items are expendable.
Gordon G. Hawn: Well, if it was removed from the inventory it would have a zero basis.
Byron R. White: Well, it would be that if -- it would unless the -- unless the Commissioner decided that that other -- that those cost were not deductible as expenses.
Gordon G. Hawn: Well, that -- I don't see how it can do that at this point.
Byron R. White: Well, how about trucks? It's the example we used the other day, what about the trucks?
Gordon G. Hawn: You're entitled to deduct the cost of operating them.
Byron R. White: Oh, you mean -- exactly, in the -- but your -- but you certainly have to include as capital item, your cost of building the trucks if you built them.
Gordon G. Hawn: Well, that -- well, it goes back to -- we're dealing with the statute here which is similar.
Byron R. White: Including your labor -- daily labor cost, (Voice Overlap) --
Gordon G. Hawn: It's similar to these (Voice Overlap) --
Byron R. White: -- construction of the trucks. It's similar to the --
Byron R. White: -- of the trucks.
Gordon G. Hawn: -- situation where the statute and the Regulations who granted the oil and gas operator their -- the right to expense these things. Now, from accounting standpoint that's not proper. But from an income tax standpoint, it is proper, I --
Byron R. White: I understand that. I understand your argument but the question still remains whether this -- whether the costs of feeding calves are to the expense -- is to be expensed.
Gordon G. Hawn: Well, under the Regulation which has been in existence for 45 years, it doesn't say that the cash can and the accrual can't. It says all livestock raisers can. Now, the Government -- insofar as the accrual-basis taxpayers are concerned, he reports his income as it's earned and deducts the expenses as they are incurred. And we submit -- it's our argument, our position that he can deduct these expenses under this Regulation. He is required to include -- maintain an inventory and he's required to include in his inventory, the value of his livestock which produces ordinary income. The Government argues that this doesn't increase the taxpayers' ordinary income and my answer to that is -- is at page 4 of the record, paragraph 7, the stipulation. And it clearly says there as a result of including these animals an inventory, it increased taxpayer's ordinary income. A part of 1942 there was no difference between cattle held primarily for sale and cattle held for draft, breeding or dairy purposes. And all the gains which were realized from the sale of these animals was treated as ordinary income. But as a result to the enactment of 117 (j) in 1942 all that was changed. And at the outset, the benefits of this action were either limited or denied in full to the livestock industry. And even after the Albright case and the Bennett decision since 1949 to 1951 was necessary for Congress to amend Section 117 (j) making it specifically applicable to the livestock industry. Now in the meantime, the Commissioner in 1944 had issued this unit-livestock-price method Regulation. And through this process he commenced -- discriminated against the accrual-basis taxpayers by requiring them to include their raised breeding animals in the inventory. And while the Regulation permitting both the cash and the accrual-basis taxpayers to deduct the cost of expenses, permit -- continued to remain in effect, this device of compelling the raised breeding animals in the inventory thus became the tool by which that the Commissioner attempted to deny the benefits of the Section to these taxpayers. And the discriminatory effect of the Regulation was first brought to the attention of the Courts in the Lewis case. And the Court of Appeals for the Fifth Circuit there held that the Regulation was invalid. The Court there concluded that under the 1951 amendment to Section 117 (j) the taxpayers were not required to include the raised breeding animals in the inventory. And that's the Treasury Regulation which compelled the taxpayer to include breeding animals in the inventory contravened the statute and was therefore invalid. Undaunted, the Commission had succeeded in the Ekberg case and in drafting onto the Lewis case the doctrine of knowledgeable choice. Now under the theory of the Ekberg case, if the taxpayer elect to the accrual basis after the issuance of this I.T. in 1945, he was bound by the advantages and disadvantages under the accrual method. The Government here seeks to employ the Ekberg doctrine I believe against the respondents Catto. The difficulty for the Government however is that a knowledgeable choice presupposes a full knowledge of all material facts. Now the Catto's had the choice -- their choice to elect the cash or accrual method of accounting and select the method of evaluating the inventory. When they commenced their ranching operations in 1938, that time a rancher could not get capital gains on breeding livestock under any circumstances. Thus, the consequences, the options available were not known. Therefore, the taxpayer should not be charged with accepting a disadvantage which was non-existent at the time.
Abe Fortas: Well, do the Catto's now seek to change to a cash method?
Gordon G. Hawn: At this time, Your Honor?
Abe Fortas: Yes.
Gordon G. Hawn: Well, up until recently -- we learned yesterday --
Abe Fortas: No, I mean to say that --
Gordon G. Hawn: If they were permitted to, they would. But the (Voice Overlap) --
Abe Fortas: As I understood it -- as I understood it at least with respect to the Wardlaw case, it's my understanding that the taxpayer did not seek to change to a cash method totally. But the taxpayer wanted to be treated with respect to breeding cattle as if it were on the cash basis for that purpose.
Gordon G. Hawn: Right.
Abe Fortas: Now, (Voice Overlap) --
Gordon G. Hawn: Well, here we have not sought --
Abe Fortas: Now, what about your claim?
Gordon G. Hawn: No sir. Here we have not sought to change to the cash basis for the reason that the Government says that if we're going to change to the cash basis, we -- the Commissioner's consent is required. And during these years involved in the litigation, it was stipulated the Commissioner wouldn't even consider a request. So --
Abe Fortas: Yes.
Gordon G. Hawn: -- from a practical matter we were in this box and we couldn't get out.
Abe Fortas: I understand that and that it bothers me. But I also want to ask you whether Catto seeks to change -- would like to change to a cash basis overall for its entire operations?
Gordon G. Hawn: If he was permitted the choice, he would.
Abe Fortas: But you've never asked for permission to change?
Gordon G. Hawn: No sir, we have never submitted an application because it would have been a useless thing because they wouldn't even -- to have considered it for a period of approximately 10 or 15 years. As a practical matter, the law did not become clear until the law -- until the statute was codified and (Inaudible) -- and cast in unequivocable terms in 1951. Now, even though at that time Albright had been decided in 1949 the Commissioner did not accept this as the law as he continued to litigate the matter. As late as 1951 in the Bennett case, he was still contending that all livestock were held primarily for sale as a matter of law. And that no rancher was entitled to capital gains on any of the proceeds of the sale. Now, the Government in its reply brief and in the oral argument raised the point that a taxpayer can't revoke an election merely because there's been a change in the law. And they cite this Court's decision in Wilshire Oil Company. Now I submit that that case is distinguishable on several grounds. One, the statute there was not a relief statute. It was merely a statute dealing with the computation of depletion. Two, after the statute was passed in that case the Commissioner by regulation afforded taxpayers a new option, six months period in which to make a new election. In that case, the taxpayer did not exercise that option. We in this case have never been afforded an option to make any such election. But the Government argues here that the doctrine of statutory reenactment applies. They go on to say that Congress was aware of the situation, discrimination between the cash and accrual-basis taxpayer. And in any event the -- that they were prevented from changing the regulation because the Secretary of Treasury wrote a letter to the Senate Finance Committee chairman. Since the code was reenacted, the provision was reenacted in the 1954 Code verbatim that it's been frozen in the law. My first answer to that in which I -- I'm somewhat embarrassed to admit, is not included in the brief because I just quite overlooked it until this weekend, is the letter itself. The letter is dated June 27, 1952 and it says and I quote, “My Dear Senator, the Commissioner of Internal Revenue has called to my attention the tax situation which deserves serious legislative consideration. The problem is of such importance that I feel it should promptly be brought to the attention of congressional committees concerned with taxation.” In 1952, in June of 1952, the Secretary of Treasury first learned about the problem and at that time he said he thought it ought to be brought to the Committee's attention. There are several other reasons the doctrine doesn't apply. One is that there's not a line from any congressional hearing, any committee report, or any floor debate, to show that Congress was ever aware of the situation much less that it intended to improve it. Finally, the Government argues that the removal of these animals from the inventory constitutes the change of accounting method. And since that the Commissioner's position was not obtained, the removal was illegal, and our cause of action must fail. Our reply here is again two-fold. In the first place, no change of accounting method is involved. The animals were erroneously included in the inventory in compliance with the invalid regulation and in violation of the statute. Therefore, the taxpayers are simply corrected and they're caused by an invalid regulation and in complying with the expressed terms of the statute. Hence, no change of accounting method is involved and the taxpayers were not required to obtain the Commissioner's consent. But even if we assume that it -- the change of accounting method is involved, the Commissioner's consent would not be required here. As I pointed out, it was stipulated in this case that the Commissioner would have refused to consider and as a consequence to act upon an application during the years in question and this is precisely the same situation which existed during the years involved in the Lewis case. Now, conceding the statute gives the Commission the power to pass on application for change of accounting method, and conceded also that the Commission is vested with the discretion to refuse these applications, we submit however that the Commission is not vested with the power or authority to arbitrarily refuse to even consider application. In our brief, there are several opinions by this Court that stand. We submit that the proposition that a public official vested with discretionary power must exercise that discretion and may not arbitrarily determine the issues without even considering the merits. I'm specifically referring to United States v. Shaughnessy, a decision by Justice Clark in Yellin versus United States was -- the decision was by Chief Justice Warren.
Abe Fortas: Is there any precedent or what I take it is your position that you'd -- don't have to apply with the Commissioner if there's a reason what -- aside to -- suppose that the application would be denied?
Gordon G. Hawn: Well, we think under this general proposition of law that it is.
Abe Fortas: What proposition of law?
Gordon G. Hawn: That a taxpayer is not required to do a useless thing. If the Commissioner is refusing to even consider this thing, there is no reason --
Abe Fortas: You don't have (Voice Overlap) --
Gordon G. Hawn: -- for him to have it apply.
Abe Fortas: You don't have any specific authority?
Gordon G. Hawn: No, other than the Lewis case itself. Now this point has been raised in the -- it was raised in the Lewis case and it was not answered by the Government. And this point was raised in the District Court in this case and it wasn't answered by the Government. It was raised in the Court of Appeals. It's been raised here in our brief, and if we still haven't received an answer by the Government -- why? We submit that there's no answer other than the Commissioner has abused his discretion. Thank you sir.